DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uprety et al. (US 2017/0150659 – hereafter Uprety’659) in view of Uprety et al. (US 2015/0096969 – hereafter Uprety’969).
Considering claim 1, Uprey’659 teaches a transparent conductive substrate with a plurality of electrically conductive lines thereon (abstract).  The conductive transparent material is taught to be used in de-icing and de-fogging application for windshields, etc. of vehicles (Paragraph 2) (i.e. a vehicle transparency).  Figure 22 (reproduced below) teaches an embodiment of substrate (820) with heater film (824) thereon and continuous across the substrate with electrically conductive lines (826) directly on the heater layer (Paragraphs 113-114).  The heater layer may be ITO or other heater materials known in the art (Paragraph 113).  The electrically conductive lines may have a thickness of about 50 nm to 5 microns (Paragraph 87).  However, Uprey’659 does not disclose where the heater layer is transparent and electrically 

    PNG
    media_image1.png
    202
    330
    media_image1.png
    Greyscale

In a related field of endeavor, Uprety’969 teaches heater layers used in deicing and defogging of vehicle windows (Paragraphs 1-2).  An embodiment is taught of a heater layer of ITO and a further layer of conductive lines thereon (Paragraph 111).  The heater layer is taught to comprise transparent conductive oxide materials, such as ITO, having a sheet resistance of 0.02-1,000 ohms/sq (Paragraph 51) and may have a light transmission in the range of 70-85% (i.e. visible light transmittance) and the thickness of the heater layer is 200-2,000 nm (Paragraph 52). 
As Uprety’659 and Uprety’969 teach heater layers for vehicle windows, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Uprety’659 and to substitute the heater layer taught by Uprety’969 as this is considered a substitution of one conventionally known heater layer for another and one would have had a reasonable expectation of success.  Further, the light transmission percentage (i.e. visible light transmittance) and conductive line thickness and electrically conductive layer thickness and the differential thereof taught by modified Uprety’659 overlaps that which is claimed and the courts have held that prima facie case of obviousness exists.  See MPEP 2144.05.  As of the writing of this Office action no demonstration of a criticality to the claimed ranges or thickness ratio has been presented.
Considering claims 2-3, Uprety’969 teaches transparent oxides for the heater layer including ITO, AZO, etc. (Paragraph 51).
Considering claim 4, Uprety’659 teaches where the conductive lines comprise Au, Ag, Ni, etc. (Paragraph 84).
Considering claim 5, Uprety’659 teaches where the conductive lines may be a conductive mesh (Paragraph 6).
Considering claim 6, Uprety’659 teaches where the sheet resistance of the electrically conductive mesh may be 400 ohms/sq or less or from about 0.01-1,000 ohms/sq (Paragraph 85).  See MPEP 2144.05.  While not expressly taught as “measured using bus bars” as claimed, this is considered a product-by-process limitation and is not considered to structurally limit the coating, absent an objective showing.  See MPEP 2113.
Considering claim 7, Uprety’659 teaches where the conductive lines comprise Au, Ag, Ni, etc. (Paragraph 84).
Considering claim 8, Uprety’969 teaches transparent oxides for the heater layer including ITO, AZO, etc. (Paragraph 51).
Considering claims 9-12
Considering claims 13-14, Uprety’659 teaches where the coating is on a substrate (Paragraph 7) and where the substrate may be glass, acrylics, etc. (Paragraph 74).
Considering claim 15, Uprety’659 teaches where a top coat (829) may be included on the conductive lines (Paragraph 117).
Considering claims 16, Uprety’659 teaches where the coating de-ices the substrate (Paragraph 85).
Considering claim 17, Uprety’659 teaches where the coating is an electrode in devices, such as sensors (Paragraphs 62 and 108).
Considering claim 19, Uprety’659 teaches where the EMI shielding of the coating is about 1-80 dB at 100 kHz-1 GHz and about 20-50 dB for 1-18 GHz (Paragraph 100).  See MPEP 2144.05.
Considering claim 20, Uprety’659 teaches where the coating is a transparency in a vehicle (Paragraph 6).

Response to Arguments
Applicant’s arguments, see remarks, filed 03 May 2021, with respect to claim objections have been fully considered and are persuasive.  The objection of claim 4 has been withdrawn.  Applicant has corrected the informality.
Applicant’s arguments, see remarks, filed 29 April 2021, with respect to 35 USC 102(a)(1) rejections in view of Mozdzyn have been fully considered and are persuasive.  The rejection of claims 1-4, 7, and 13-18 has been withdrawn.  Applicant has amended 
Applicant's arguments filed 29 April 2021 regarding 35 USC 103 rejections in view of Uprety’659 and Uprety’969 have been fully considered but they are not persuasive.  Applicant argues that amended claim 1 reciting a heater film comprising a plurality of electrically conductive lines being thicker than the electrically conductive layer differentiates over the prior art (remarks p.8 last paragraph – p.9).  This is not persuasive as Uprety’659 teaches where the electrically conductive lines may have a thickness of about 50 nm to 5 microns (Paragraph 87) and Uprety’969 teaches where the thickness of the heater layer is 200-2,000 nm (Paragraph 52).  The ratio between the thicknesses disclosed includes ranges where the electrically conductive lines are thicker than the electrically conductive layer.  As such, this is considered within the purview of one of ordinary skill in the art.  It is noted that as of the writing of this Office action no objective evidence demonstrating a criticality to the claimed thickness differential has been provided.  Absent such a showing the prior rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weiss (US 8,653,419) teaches a window defroster similar to that which is claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784